Citation Nr: 0408059	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides during 
service.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
a back disorder and for diabetes mellitus, claimed as 
secondary to exposure to herbicides during service.

In July 2003, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing was prepared and associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran served in the waters offshore of the Republic 
of Vietnam during the Vietnam era.

2.  The conditions of the veteran's service did not involve 
duty or visitation in the Republic of Vietnam; thus, it is 
not presumed that the veteran was exposed to herbicides 
during service.

3.  The preponderance of the credible and probative medical 
evidence of record is against a finding that the veteran's 
diabetes mellitus is related to his military service, 
including exposure to herbicides in Vietnam.

4.  The preponderance of the credible and probative medical 
evidence of record is against a finding that the veteran has 
a current back disability that is related to his military 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A.  This law substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case (SOC), and correspondence from the RO, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  In 
particular, the Board notes an evidence development letter 
dated in October 2001 in which the veteran was advised of the 
type of evidence necessary substantiate his claims of service 
connection, to include the type of evidence necessary to 
substantiate a claim based on exposure to herbicides.  In 
that letter, the veteran was also advised of his and VA's 
responsibilities under VCAA, including what evidence should 
be provided by the veteran and what evidence should be 
provided by VA.  The Board notes that this letter was 
provided prior to the RO's unfavorable July 2002 rating 
decision.

The Board also finds that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

As will be discussed in greater detail below, the record 
reflects that the veteran served in a ship that was stationed 
offshore of the Republic of Vietnam during the Vietnam era.  
Regulations provide that exposure to herbicides will be 
presumed in the case of veteran's who served in the waters 
offshore of Vietnam or in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.

In this case, the Board notes that the veteran's service 
personnel records have not been obtained and associated with 
the claims folder.  Thus, the Board has considered whether a 
remand of this case is warranted so that further development 
can be undertaken to determine if the conditions of the 
veteran's service involved duty or visitation to Vietnam.

However, during the veteran's July 2003 personal hearing, the 
veteran specifically indicated that he had not actually set 
foot in Vietnam while serving on active duty.  He explained 
that he remained on the USS Topeka for the entire period in 
which that ship was offshore of Vietnam, and that his duties 
never required him to go ashore.  

Thus, in view of the veteran's testimony, the Board believes 
that further evidentiary development regarding the question 
of whether the conditions of the veteran's service involved 
duty or visitation to the Republic of Vietnam is not 
necessary and would needlessly delay adjudication of his 
claim.

In view of the foregoing, the Board finds that VA has 
satisfied its duty to assist the appellant in apprising him 
as to the evidence needed to substantiate his claim, and in 
obtaining evidence to the extent necessary under the 
circumstances, as required by the VCAA.  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

II.  Service connection for diabetes mellitus

The veteran is seeking entitlement to service connection for 
diabetes mellitus.  He essentially contends that he incurred 
diabetes mellitus as a result of herbicide exposure in 
Vietnam.

At the outset of this discussion, the Board finds that the 
weight of the competent and probative medical evidence of 
record demonstrates that the veteran has been diagnosed with 
diabetes mellitus.  Service medical records are not referable 
to diabetes mellitus.  However, in this regard, we note that 
the veteran has submitted VA medical records dated from 1997 
to 2001 showing that he has received periodic treatment for 
diabetes mellitus during that period.  In an April 1997 
clinical record, it was noted that he had a two-year history 
of diabetes mellitus.

At his July 2003 hearing, the veteran testified that he had 
two periods of service off the coast of Vietnam while serving 
aboard the USS Topeka.  The veteran indicated that he never 
left the ship, but that Navy Seals and other personnel came 
and went from Vietnam by boat.  He noted that they were only 
about one mile off the coast.  The veteran believed that he 
was so close to the shore of Vietnam that he was likely 
exposed to spraying with herbicides.

Thus, the question that must be answered is whether that 
disability is related to the veteran's military service, to 
include his alleged exposure to herbicides during service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  This presumption applies 
to veteran's who served in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases include 
diabetes mellitus.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In the present case, the evidence of record indicates that 
the veteran served aboard the USS Topeka and that he was 
aboard during several periods in which that ship was present 
off the coast of the Republic of Vietnam.  However, in order 
to presume that exposure to herbicides did occur, the 
evidence must also show that the conditions of the veteran's 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  As noted above, 
the veteran specifically testified during his July 2003 
hearing that he stayed aboard the USS Topeka during the 
entire period in which it was stationed offshore, and that he 
never set foot in the Republic of Vietnam.

Thus, the Board concludes that the veteran is not entitled to 
the presumptions set forth in 38 C.F.R. §§  3.307 and 3.309 
regarding diseases related to exposure to herbicides.

Notwithstanding the foregoing presumption provisions, the 
U.S. Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Accordingly, the Board will proceed to evaluate the veteran's 
claim under the regulations governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative medical evidence 
is against the appellant's claim of entitlement to service 
connection for diabetes mellitus.  In essence, the Board 
believes that the evidence of record fails to demonstrate 
that the veteran developed diabetes mellitus as a result of 
his military service.

The veteran has contended that service connection should be 
granted for diabetes mellitus.  In this case, the veteran's 
service medical records are negative for any findings related 
to diabetes mellitus, and the post-service medical records 
associated with the claims folder show that this disease was 
apparently first diagnosed in 1995, approximately twenty-nine 
years after the veteran left active duty.  In addition, no 
medical opinion or other medical evidence of record relating 
the veteran's diabetes mellitus to service or any incident of 
service has been presented.

The Board appreciates the sincerity of the veteran in 
pursuing this claim.  However, while the Board is sympathetic 
to the veteran, we are not permitted to reach medical 
determinations without considering objective medical evidence 
to support our findings, and we must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  In addition, while the 
veteran may believe that his diabetes mellitus is related to 
herbicide exposure, it is well established that, as a 
layperson, he is not considered capable of opining on matters 
requiring medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has, of course, considered the possibility of 
obtaining a medical examination and/or opinion that 
specifically addresses the issue of whether the veteran's 
diabetes mellitus is in any way related to his military 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002), calling for 
an examination or opinion when necessary to make a decision 
on a claim.  However, as discussed in detail above, the 
earliest evidence of diabetes mellitus does not appear in the 
record until decades following service.  As noted above, 
service medical records are entirely negative for any 
complaints or treatment for the disease.  Moreover, there is 
no evidence that the veteran was exposed to herbicides in 
service, and no competent evidence whatsoever of a link 
between this disability and the veteran's military service.  
Also, the veteran has not identified any additional treatment 
records or other medical evidence that might support his 
claim for benefits.  In light of this record, the Board 
believes that any opinion obtained regarding a relationship 
between the veteran's diabetes mellitus, and his military 
service would be based on sheer speculation, and, based upon 
the record on appeal and the VCAA, is not necessary for us to 
reach our decision.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the 
"Board [is] not bound to accept opinions of two physicians 
who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board further believes that there is no reasonable 
possibility that obtaining such an opinion would aid in 
substantiating the claim.

In view of the foregoing, the Board concludes that the 
preponderance of the competent and probative medical evidence 
is against finding that the veteran's diabetes mellitus was 
incurred in or aggravated by the veteran's military service, 
to include exposure to herbicides during service.  Therefore, 
the benefit sought on appeal is denied.

III.  Service connection for a back disorder

The veteran is also seeking entitlement to service connection 
for a back disorder.  He contends that he injured his back in 
an automobile accident in 1964 when the tire came off of his 
car and it flipped over.  He stated that he spoke with the 
ship's doctor the next day about his back, but that nothing 
was done, and that he received no further treatment for his 
back in service.  

During his July 2003 hearing, the veteran noted that he 
recalled the doctor in service saying something about the 
injury being to the lumbar section of his spine, but that was 
all he remembered.  The veteran also noted that he received 
some physical therapy for his back after service, but he was 
unable to identify the provider and did not have any records 
of that treatment.

The Board notes that the veteran's service medical records 
are negative for any complaints or treatment regarding back 
problems.  In the report of a medical examination completed 
for separation in May 1966, the veteran's spine was described 
as normal.  

The Board also notes that the post-service treatment records 
associated with the claims folder are negative for any 
complaints or treatment regarding back problems.  In fact, 
there appears to be no competent medical evidence of record 
of a current back disability.

As noted above, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau, Brammer, supra.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, we believe that the 
evidence of record demonstrates that a back disorder was not 
incurred in or aggravated by active military service.

In this case, the veteran's service medical records are 
negative for any complaints or treatment regarding his back, 
and physical examination at separation revealed his back to 
be normal.  Also, the veteran's private medical records are 
negative for any complaints or treatment regarding back 
problems, and there is no other competent medical evidence 
establishing that he has been diagnosed with a current back 
disability.  In addition, there is no medical opinion or 
other medical evidence of record relating a current back 
disability to service.

The Board notes that the veteran is competent to describe 
pain and other symptoms that he has experienced in his back, 
and there is no reason to doubt his credibility in this 
regard.  However, as noted above, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge, such as diagnoses or etiology.  See Routen, 
Espiritu, supra.  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claims that he has a back disorder, or that the alleged back 
disorder is related to service.

Although the Board has considered the possibility of 
obtaining an examination with respect to this claim, the 
Board has determined that there is sufficient medical 
evidence to decide the veteran's claim of service connection 
for a back disorder without further medical development.  As 
noted above, the veteran's spine was specifically found to be 
normal at separation, and the post-service medical evidence 
is entirely negative for any complaints, findings or 
treatment for any back disability.  This is the case 
notwithstanding the fact that the veteran has submitted 
extensive private medical records covering the period from 
1997 to 2001, which do not show treatment for any condition 
of the back.  In view of this record, the Board does not 
believe further medical development is required to adjudicate 
this claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2003).

In summary, the Board concludes that the preponderance of the 
credible and probative evidence is against finding that the 
veteran has a current back disorder related to his military 
service.  Accordingly, the Board finds that the veteran's 
claim of entitlement to service connection for a back 
disorder must be denied.


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for a back disorder is 
denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



